Title: John Quincy Adams to Joshua Johnson, 9 January 1797
From: Adams, John Quincy
To: Johnson, Joshua


          
            Dear Sir.
            The Hague January 9. 1797.
          
          I received some time since your favour of Novr: 29. and this morning that of Decr: 16. You mentioned in the former your intention to take measures if possible which might secure my wishes, but that you could not fix upon them without first receiving Letters from your partners in America.— Not having it in my power to conjecture what you contemplated, I had hitherto postponed an answer until I should further hear from you as you had the goodness to promise.
          Your Letter of the 16th: ulto: mentions that you were still in expectation of [your] Letters, and intimates a purpose of seeing me at the Hague before you embark for America.— If the object for which you propose to undertake this Journey is to provide an opportunity to terminate my matrimonial union, I regret sincerely the impossibility which will prevent me from concurring in a measure so conformable to my wishes.— My own situation is at present so unsettled and precarious, that the assumption of a family and its necessary appendages would be an act of folly; it is so far from being advantageous in an oeconomical point of view, that I could not add to its indispensable charges without subjecting myself to dependence; a state to which it is my settled Resolution never to submit.— My removal from hence, the only circumstance that could possibly justify my indulgence of my inclinations, has become questionable, and the aspect of Public affairs in America is now such as by no means to encourage in me a dependence even upon a continuance in the public service.— It is an aukward task to unfold the state of ones personal concerns to any Man; but as I thought it not improper to lay open mine to you before my departure from England, as my justification for a determination from which I could not vary, so at the present moment I repeat the same discovery for the same purpose: as you did not disapprove my sincerity on the former occasion, I trust it will be alike satisfactory on the present, as the motives of my determination are the same, and it is taken with equal decision.
          Your opinion upon the subject of Peace appears to have been well founded, at least as far as regards France and Great Britain. The french however have a strong expectation still of making Peace very speedily with the Emperor
          
          It gives me much concern to hear that the Commission for the settlement of American claims in London is like to terminate so unsuccessfully. I know not what the nature of the obstacles which have stopped their proceedings is.—
          You doubtless know that the French Directory have refused to receive Mr: Pinckney, as Minister of the United States, and you have seen the speech of Mr: Monroe upon delivering his letters of recall and the answer of the french President.
          We have here no news from America later than October. What the issue of the Elections for President and Vice-President may be, it is probable we shall know before long. Those for the House of Representatives will in my opinion be of much greater importance.
          With my affectionate respects and regards to Mrs: Johnson and the young Ladies, I remain, Dear Sir, most sincerely your’s
          
            John Q. Adams.
          
        